 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LEXI P. NEGIN, SBN 250376
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700 / F: (916) 498-5710

 6   Attorneys for Defendant
     WILLIAM DAN POWELL
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:19-CR-147-MCE
                                                 )
12                     Plaintiff,                )   STIPULATION AND ORDER TO EXCLUDE
                                                 )   TIME
13   vs.                                         )
                                                 )   Date: June 25, 2020
14   WILLIAM DAN POWELL,                         )   Time: 10:00 A.M.
                                                 )   Judge: Hon. Morrison C. England, Jr.
15                    Defendant.                 )
                                                 )
16                                               )

17          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18   States Attorney, through Mira Chernick, Assistant United States Attorney, counsel for Plaintiff,
19   and Heather Williams, Federal Defender, through Assistant Federal Defenders Christina Sinha
20   and Lexi Negin, counsel for Defendant William Dan Powell, that time may be excluded through
21   June 25, 2020.
22          On November 25, 2019, the status conference in this matter was continued to March 6,
23   2020, with time excluded until that time. ECF No. 14. Since Judge Burrell was set to go on
24   senior status at the end of 2019, this case was reassigned to this Court and the matter was set for
25   a status conference on February 27, 2020; as time had already been excluded through March 6,
26   2020, no further exclusion of time was entered. ECF Nos. 15-17. On January 16, 2020, the
27   Court sua sponte continued the status conference to June 25, 2020, and encouraged the parties to
28
                                                      -1-
 1   file a notice of exclusion of time if amenable and applicable. The parties do hereby stipulate that

 2   such an exclusion of time is applicable and appropriate, based on the following:

 3          a.      Voluminous digital discovery has been made available to defense counsel for

 4                  viewing at the FBI’s local office.
 5          b.      Defense counsel is in the process of retaining a forensic expert to review this
 6                  digital discovery.
 7          c.      Furthermore, defense counsel requires additional time to review and analyze the
 8                  discovery, as well as for general defense preparation.
 9          The parties therefore request that time be excluded between March 6, 2020 and June 25,
10   2020 (inclusive) under the Speedy Trial Act pursuant to Title 18, United States Code, Section
11   3161(h)(7)(B)(iv) (Local Code T4), because it results from a continuance granted by the Court at
12   defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
13   such action outweigh the best interest of the public and the defendant in a speedy trial. The
14   parties agree that the ends of justice outweigh the best interests of the public and the defendant in
15   a speedy trial and respectfully request the Court so to find.
16                                                 Respectfully submitted,
17                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
18
19   Date: February 11, 2020                       /s/ Christina Sinha
                                                   CHRISTINA SINHA
20                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
21                                                 WILLIAM DAN POWELL
22
23
     Date: February 11, 2020                       MCGREGOR W. SCOTT
24                                                 United States Attorney

25                                                 /s/ Mira Chernick
                                                   MIRA CHERNICK
26                                                 Assistant United States Attorney
27                                                 Attorney for Plaintiff

28
                                                      -2-
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.

 4          IT IS SO ORDERED.
 5   Dated: February 12, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                       -3-
